DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Response to Amendment
	The amendment filed 12/10/2021 is entered and fully considered.
Claim Interpretation
	The claim language is at times confusing. The following is how the examiner parsed the language.
	In claim 1 lines 7-8, “the electrode active material slurry has flow characteristics that a region A in which a shear stress is not increased according to an increase in shear rate is present”. Is interpreted as “the electrode active material slurry has flow characteristics that a region A is present, in which a shear stress is not increased according to an increase in shear rate 
	
Allowable Subject Matter
Claims 1, 2, and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

	The amendment is directed to the technique used for measuring the shear stress shown in Table 1, page 78 of the specification. Applicant then notes that when measuring the shear stress, the apparatus slips which causes the phenomena in Region A. Applicant attributes this to the high solids content with almost no binder. Accordingly, the examiner interprets the claim to require a composition that exhibits a yield stress and Region A when using the stated measuring protocol but is applied as a coating at a shear rater higher than the yield stress (Region B).
	In view of the response, the examiner has removed the enablement rejection. Based upon applicant’s explanation for the phenomena in Region A, one of ordinary skill is provided guidance to other compositions with similar solids loading and low binder content that should predictably have the same Region A. However, for the purposes of applying prior art the examiner cannot state that similar compositions will inherently exhibit the same phenomena from Region A (i.e. the characteristics necessarily flow from a similar composition). 
	Accordingly, the examiner was unable to find prior art teaching coating of an electrode active material slurry that has the flow characteristics of region A and region B when using applicant’s claimed measurement protocol and coating using a shear rate higher than the yield stress of the electrode active material slurry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.